CLOPTON. J,
Generality and indefiniteness in the description of the property are not sufficient to avoid a mortgage. There must be uncertainty, which remains after the mortgage has been interpreted in the light of the attendant circumstances, the clear intent of the parties being regarded. It must be conceded that the description — “my entire crop of cotton and corn” — is very general and indefinite; but it is capable of being made reasonably certain, without violating any rule of evidence. The mortgage was executed, March 8th, 1884, to secure an obligation of the same date, which was given in consideration of a mare and goods purchased, and supplies to be furnished, and payable October 1, 1884. Evidence, in connection with these circumstances, that the mortgagor, at the time of its execution, owned a farm in Blount county, and of the quantity of crops grown thereon, reasonably removes the un-' certainty, and manifests the intent of the parties that the mortgage should cover the entire crop of cotton and corn raised by the mortgagor on his farm during the year 1884.—Connally v. Spragins, 66 Ala. 258; Ellis v. Martin, 60 Ala. 394; Varnum v. State, 78 Ala. 28.
When the mortgage is on an unplanted crop, any person who converts it to his own use after it is gathered, with actual or constructive notice of the lien, is liable to the mortgagee in an action on the case.—Rees v. Coats, 65 Ala. 256. The description of the property in the mortgage, though general, is sufficient to put on inquiry; and the "defendant, purchasing from the mortgagor, was bound to ascertain whether the cotton he purchased was the same conveyed by the mortgage. Begistration of such mortgage in the proper office is constructive notice.
Affirmed.